Citation Nr: 1142604	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), a nervous condition, clinical depression, anxiety, insomnia and night sweats.  

2.  Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied claims for service connection for PTSD (also claimed as a nervous condition, depression and anxiety) and HIV.

The Veteran submitted a statement in January 2010 in which he indicated that he was seeking entitlement to service connection for insomnia, night sweats and clinical depression.  See VA Form 21-4138.  The RO thereafter denied a claim for any psychiatric disorder (claimed as clinical depression, insomnia and night sweats).  See April 2011 rating decision.  While the Board acknowledges the RO's adjudication of that claim subsequent to certification of his appeal concerning entitlement to service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Board assumes jurisdiction of the January 2010 claim and has recharacterized the issue as reflected on the title page.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is not etiologically related to active service.  

2.  The Veteran's HIV is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorder, claimed as PTSD, a nervous condition, clinical depression, anxiety, insomnia and night sweats, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The criteria for service connection for HIV have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as psychosis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and HIV.  He reports that during service he was accosted and assaulted by a group of 12 Korean men and a fight ensued.  The Veteran noted that he received only minor cuts and bruises but was later given a field grade Article 15 costing one grade in rank and two weeks of extra duty with a fine.  He asserted that as a result, he had depression, high anxiety, PTSD, cold sweats, flashbacks, insomnia, constant awareness and HIV.  The Veteran also reports that he had a confrontation with an infiltrator at the main gate of his base and that he was responsible for apprehending him, which he did, resulting in not having any more guard duty.  See September 2006 VA Form 21-4138; April 2007 VA Form 21-0781a.  

The Veteran testified in April 2011 that he was involved in a few fights during service and that he was punished non-judicially with a reduction in rank on two occasions.  He indicated that he became depressed in service as a result, as well as a result of witnessing a parachutist hitting the ground without his parachute opening.  The Veteran asserted that he did not seek treatment or tell anyone he was feeling depressed or anxious but stayed to himself.  He reported that his psychiatric problems continued after service in the form of anxiety and anger issues, but that he was not treated until he was incarcerated around 1984.  The Veteran candidly acknowledged that he never informed VA that he had received any treatment while incarcerated.  He testified that he had been told by doctors that he had PTSD as a result of things that happened in service and in his life.  The Veteran also indicated that he believed he had HIV as a result of service because he began abusing alcohol and drugs as a means of self-medicating due to his feelings of demoralization and loss of self determination due to his problems in service.  See hearing transcript.  

The Veteran's sister reports that his future looked very bright when he graduated from high school and that he attended college for a year before deciding to join the military, which she determined turned out to be a bad idea given the way he returned home to his family and friends.  She reports that his attitude about family and commitment had changed drastically and that he began to drink heavily and could not successfully keep a job.  She indicates that he would talk about his army days, which upset him, and that drinking seemed to be his only resolution.  She reports that the Veteran has been in total denial about his addiction most of his post-Army life and that the more he drank and engaged in doing drugs, the more his life spiraled out of control.  See January 2010 statement from J.H.  The Board finds the Veteran's sister both competent and credible.  

The Veteran's service treatment records reveal that he reported depression or excessive worry at the time of his pre-induction examination.  The examining physician appears to have noted that this was related to general nervousness.  See December 1969 report of medical history.  The remaining service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or psychological problems.  At the time of his discharge from service, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort, and clinical evaluation of his psychiatric functioning was normal.  See September 1971 reports of medical examination and history.  The Veteran's service treatment records are also devoid of reference to complaints of, or treatment for, any symptoms or problems related to HIV.  

Post-service medical evidence of record reveals that the Veteran has obtained mental health treatment.  He has reported additional stressors during this treatment, to include being on a train that blew up while stationed in Korea, resulting in being stranded 35 miles away from post; being in a mail truck when it was blown up (he jumped off); and seeing bodies fall off a helicopter as they were being taken out.  The Veteran also reported being involved in a train derailment while stationed in Korea that was caused by insurgents who then fired on the survivors.  The Veteran has been assigned several Axis I diagnoses, to include mood disorder not otherwise specified (NOS); anxiety disorder; psychotic disorder, NOS; bipolar I disorder; cocaine dependence; marijuana abuse; alcohol dependence; cannabis dependence; nicotine dependence; sedative-hypnotic or anxiolytic abuse; and amphetamine dependence.  The Veteran is also HIV positive.  See VA treatment records.

In an April 1995 VA treatment record, the Veteran reported risk of HIV infection through being an intravenous drug user (IVDU), sex with multiple female sexual partners, and sex with IVDUs.  The Veteran stated that the infection occurred between 1988 and 1991.  See medical record.   

In September 2006, the director of the PTSD program at the Coatesville VAMC indicated that no historical records could be found to corroborate the Veteran's story of a train derailment; that the Veteran's description of PTSD symptoms was judged unreliable; that no corroboration of the diagnosis of PTSD could be provided; and that there was evidence of a disorder other than PTSD, namely malingering secondary to avoidance of a bench warrant.  The director determined that the Veteran could not be accepted for admission to the PTSD program since a diagnosis of PTSD could not be corroborated.  See PTSD consult note.  

In November 2006, the Veteran reported that he began experiencing auditory hallucinations after his discharge from service and that he began treatment in 1991 for depression as a result of losing his pride and self esteem after being diagnosed with HIV.  See psychology note.  

In December 2009, the Veteran reported a history of depression and anxiety, possibly related to his drug and alcohol use.  See treatment plan.  He also discussed that the reason he began to drink alcohol heavily was to deal with the hurt from people's reactions to finding out he is HIV positive.  See addiction psychiatry therapist note.  

The evidence of record does not support either of the Veteran's claims.  As an initial matter, the Board notes that the Veteran's service personnel records do not corroborate his contention that he was demoted in rank or that he received any Article 15 punishment(s) in response to fighting.  

The Veteran has also reported several in-service stressors in support his claim for an acquired psychiatric disorder, to include in written statements, while receiving VA treatment, and while testifying before the Board.  While the Board finds that the Veteran is competent to report these events, it does not find his assertions credible.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau, 492 F.3d at 1372.  

The Board also does not find the Veteran's report of continuity of psychiatric symptomatology following his discharge from service to be credible as he denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort at the time of his discharge from service and, in recent treatment records, he has reported that he began treatment for depression as a result of losing his pride and self esteem after being diagnosed with HIV, that he began to drink alcohol heavily as a way to deal with the hurt from people's reactions to finding out he is HIV positive, and that his history of depression and anxiety may be related to drug and alcohol use.  

As noted above, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or psychological problems and the Board has determined that his reports of continuity of symptomatology are not credible.  While the Veteran has been diagnosed with several psychiatric conditions, he has not been diagnosed with PTSD, and none of the diagnosed conditions have been linked to service.  In the absence of competent and credible evidence establishing an etiological relationship between active service and an acquired psychiatric disorder (claimed as PTSD, a nervous condition, clinical depression, anxiety, insomnia and night sweats), service connection is not warranted and the claim must be denied.  The Board also notes that there is no evidence of psychosis within one year of the Veteran's discharge.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are also devoid of reference to complaint of, or treatment for, any symptoms or problems related to HIV.  While the Board acknowledges the Veteran's assertion that he began abusing alcohol and drugs as a means of self-medicating due to his feelings of demoralization and loss of self determination due to his problems in service, his assertion that he received non-judicial punishment as a result of fighting is not corroborated by personnel records and his account of in-service stressors and continuity of psychiatric symptomatology following discharge are not credible.  Moreover, the Veteran reported risk of HIV infection through sex with multiple female sexual partners and sex with intravenous drug users, and indicated that the infection occurred between 1988 and 1991, not during service.  In the absence of competent and credible evidence establishing an etiological relationship between active service and HIV, service connection is not warranted and the claim must be denied.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a December 2006 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records, as well as private treatment records from Temple University Hospital, have been associated with the claims folder.  The RO also requested his records from the Social Security Administration (SSA), which informed VA that there were no medical records as the Veteran did not file for disability benefits or the Veteran filed for benefits but no medical records were obtained.  

The Board acknowledges that the Veteran reportedly received psychiatric treatment while in jail; he testified, however, that he never informed VA that he had received any treatment while incarcerated.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Veteran indicated that he first received treatment while incarcerated in 1984, which would not establish service connection on a presumptive basis as that is not within one year of his discharge from service.  For these reasons, the Board finds not prejudice in proceeding without obtaining these records.  

The Board also acknowledges that the Veteran was not afforded any VA examination(s) in connection with his claims.  It finds that examinations are not warranted because the Veteran's statements concerning continuity of symptomatology are not credible, service treatment records do not document treatment for either condition, and there is no evidence to suggest that his conditions may be etiologically related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, a nervous condition, clinical depression, anxiety, insomnia and night sweats, is denied.  

Service connection for HIV is denied.  


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


